DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 9/29/22 have been fully considered but they are not persuasive. Regarding applicant’s argument, 
“Thus Claim 12 defines that that each microstructure is capable of scattering a portion of a light beam in a predetermined scattering wavelength range, and that a light beam injected into the optical fiber has a spectrum that includes the predetermined scattering wavelength rage such that each microstructure scatters a portion of the light beam. Claim 12 also defines that the microstructures and the spectrum of the light beams are determined according to an absorption wavelength range of the material of the support. It is believed that no art of record discloses or suggests these features”, 
Examiner respectfully asserts that Lessing does in fact teach each microstructure (grating, as defined by claim 15 of the instant application) is capable of scattering a portion of a light beam in a predetermined scattering wavelength range (the wavelengths scattered by each grating) and that a light beam injected into the optical fiber has a spectrum that includes the predetermined scattering wavelength range (the gratings scatter injected wavelengths associated with their designed periodic spacing) such that each microstructure (grating) scatters a portion of the light beam. Furthermore, Examiner respectfully asserts that the microstructures and the spectrum of the light beams are determined according to an absorption wavelength range of the material of the support (cladding and/or material of the soft robot) as the cladding modes are based on the refractive index of the material of the soft robot.
Regarding applicant’s argument, “Thus, Lessing is focused on the gratings of the fiber Bragg and not the specifics of the microstructures inscribed on the optical fiber”, Examiner asserts that the microstructures are the gratings as claim 15 of the instant application defines the microstructures as such.



Allowable Subject Matter
Claims 19 – 26 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The reasons for allowability are as indicated in the office action mailed on 6/30/22.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 – 15, 17, 18 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lessing et al. (WO 2016/167851 A2).

	In Re claim 12, ‘851 teaches a method for locating a Bragg grating optical fiber sensor on a support, the sensor comprising an optical fiber (figs. 2 – 4A) wherein at least one set of microstructures (TFBGs 1 and 2 or any other pair of TFBG through TFBGn) is inscribed (par. 0125), each microstructure being capable of scattering a portion of a light beam in a predetermined scattering wavelength range (pars. 0136 – 0137), the method comprising a step of injecting (pars. 0122 – 0123), into the optical fiber, a light beam wherein the spectrum includes said predetermined scattering wavelength range such that each microstructure scatters a portion of the light beam (pars. 0136 – 0137), the microstructures and the spectrum of the light beam being determined according to an absorption wavelength range of the material of the support (pars. 0132, 0144, as cladding modes that propagate are based on the refractive index of the material of the soft robot in which the fiber extends).

	In Re claim 13, ‘851 teaches wherein the microstructures and the spectrum of the light beam are determined such that the microstructures scatter the light beam in a portion of the visible spectrum (its visible to the photodetector or processor, par. 0148).

	In Re claim 14, ‘851 teaches further including a step of acquiring an image of the support in the infrared spectrum (par. 0151 as actuator is embedded in the material of the soft robot).

	In Re claim 15, ’851 teaches wherein the microstructures of each set are arranged so as to form a Bragg grating in the optical fiber (TFBG, fig. 3).

	In Re claim 17, ‘851 teaches wherein at least one set of patterns is inscribed in the optical fiber (fig. 3), the patterns of each set being arranged to form a Bragg grating (identified as TFBG 1 and 2), the microstructures (the other TFBGs) being separate from the patterns of the Bragg grating.

	In Re claim 18, ‘851 teaches wherein each Bragg grating is arranged to reflect a light beam in a predetermined Bragg wavelength range, separate from the predetermined scattering wavelength range (done by each TFBGs 3 – n).

	In Re claim 27, 851 teaches wherein each Bragg grating (TFGBs 1 and/or 2) is arranged to reflect a light beam in a predetermined Bragg wavelength range, separate from the predetermined scattering wavelength range (any grating from TFBGs 3 – n, as each one reflects a different spectrum).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lessing et al. (WO 2016/167851 A2) in view of Waltermann et al. (DE 10-2014211918 A1).

	 ‘851 teaches the method of claim 12 but is silent to wherein each microstructure has a spherical or ellipsoid shape.
	‘918 teaches the Bragg gratings being formed of ellipsoids (pg. 2 of translation) to allow for dependency of polarization.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gratings (microstructures) of ‘851 to have an ellipsoid shape so as to make the light transmitted to reflected to be dependent upon polarization thus allowing for multiple polarizations and spectrums to propagate along the fiber thereby allowing for a greater number of characteristics to be sensed and creating a more robust overall sensor.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874